DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	After further consideration, the election/restriction requirement of  2/11/2021 is hereby withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12, 14-18, and 20-22 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Park et al US 20160277684 A1.
	Re claim 1, Park et al teaches A driving mechanism for driving an optical element, comprising: a fixed module (see paragraph 0135 fixed to base); a movable module, movably 
	Re claim 2, Park et al teaches wherein the fixed module has a housing, and the coil has an inner portion and an outer portion closer to the housing than the inner portion, wherein the central axis of the magnet extends through the inner portion (see coil 120, 230 and housing 140).
	Re claim 3, Park et al teaches wherein the magnet is disposed on the movable module, and the coil is disposed on the fixed module (see paragraph 0048).
	Re claim 4, Park et al teaches wherein the movable module has a holder and a frame, the holder holds the optical element and movably connects to the frame, and the magnet is affixed to the frame (see 600, 800 holder and 151 frame).
	Re claim 5, Park et al teaches wherein the drive assembly further has a magnetically conductive element disposed on a side of the magnet (see paragraph 0049).
	Re claim 6, Park et al teaches wherein the magnet is closer to the coil than the magnetically conductive element (see numerals 180, 182).
	Re claim 7, Park et al teaches wherein the drive assembly further has two magnets of the same polarity, and the two magnets are arranged along a second axis perpendicular to the first axis (see paragraph 0109).
	Re claim 8, Park et al teaches wherein the drive assembly further has a magnetically conductive element disposed between the two magnets (see numeral 182).

	Re claim 10, Park et al teaches wherein the magnetically conductive element and the two magnets form a recess therebetween (see recess between 182 and 120 figure 11).
	Re claim 12, Park et al teaches wherein the drive assembly further has a plurality of magnetically conductive elements, and the magnetically conductive elements and the magnets are arranged in a staggered manner along the second axis (see figure 4).
	Re claim 14, Park et al teaches wherein the movable module has a holder and a frame, the holder holds the optical element and movably connects to the frame, and the frame movably connects to the fixed module, wherein the frame forms a first cavity and a second cavity that is wider than the first cavity, and the two magnets are respectively affixed in the first and second cavities (see figure 11).
	Re claim 15, Park et al teaches wherein the drive assembly further has a magnetically conductive element disposed between the two magnets and received in the second cavity (see numeral 182).
	Re claim 16, Park et al teaches wherein the magnetically conductive element is longer than the two magnets (see numeral 182).
	Re claim 17, Park et al teaches wherein the drive assembly further has two coils respectively disposed on the movable module and the fixed module, and the two coils are respectively located on two adjacent sides of the magnet (see coil 120, 230).
	Re claim 18, Park et al teaches wherein the drive assembly further has two magnets and two coils corresponding to the two magnets, and the two coils are respectively disposed on the 
	Re claim 20, Park et al teaches A multiple-lens camera system, comprising: a driving mechanism as claimed in claim 1; and a camera unit, comprising an optical lens, a plurality of magnetic elements, and a coil, wherein the magnetic elements are disposed at the comers of the camera unit, and when a current is applied to the coil, an electromagnetic force is generated by the magnetic elements and the coil to move the optical lens (see paragraph 0204); wherein the driving mechanism and the camera unit are arranged along the first axis, and the magnet and the magnetic elements do not overlap in a direction parallel to the first axis (see paragraph 0204).
	Re claim 21, Park et al teaches wherein the magnet has a length in a longitudinal direction, and the magnetic elements are spaced apart from each other by a distance in the longitudinal direction, wherein the length is shorter than the distance (see figure 11).
	Re claim 22, Park et al teaches A multiple-lens camera system, comprising: four driving mechanisms as claimed in claim 1, wherein the driving mechanisms have a quadrilateral structure and are arranged in a matrix, the drive assembly in each of the driving mechanisms further has two magnets and two coils corresponding to the magnets, and the magnets are respectively offset from the center of the coils (see figure 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al US 20160277684 A1.
	Re claim 11, Park et al does not explicitly disclose wherein the drive assembly further has a plurality of magnetically conductive elements disposed between the two magnets.
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977).  This is motivated by the increased ability to control the motion of the system with more magnetic influence control.
	Re claim 19, Park et al does not explicitly disclose wherein each of the driving mechanisms has a quadrilateral structure, and the magnets respectively in the two the driving mechanisms are located on two adjacent sides of the driving mechanisms.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the above cited limitation, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977).  This is motivated by the increased ability to control the motion of the system with more magnetic influence control.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Pending terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
In regard to independent claim 13, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the movable module has a holder and a frame, the holder holds the optical element and movably connects to the frame, and the frame movably connects to the fixed module, wherein the frame forms a first cavity, a second cavity, and a rib, the two magnets are respectively affixed in the first and second cavities, and the rib is disposed between the magnets; recited together in combination with the totality of particular features/limitations recited therein

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10764475. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets include similar limitations within each other’s scope for instance magnet and coil structures and further driving and fixed elements similar to the application.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10764475. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets include similar limitations within each other’s scope for instance magnetic conduct6ive members, coil structure, magnet structure and rib structure.


Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	US 20120020654

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711.  The examiner can normally be reached on 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JAMES R GREECE/Primary Examiner, Art Unit 2872